          Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 1 of 27




 1 Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
 2 10737 Riverside Drive
     North Hollywood, CA 91602
 3 Phone: (818) 763-6289
     E-mail: lawoffah@aol.com
 4
     Matthew F. Schwartz * Pro Hac Vice Pending
 5 Brian S. Levenson * Pro Hac Vice Pending
     SCHWARTZ, PONTERIO & LEVENSON, PLLC
 6 134 West 29th Street, Suite 1001
     New York, New York 10001
 7 Phone: (212) 714-1200
     E-mail: mschwartz@splaw.us
 8 E-mail: blevenson@splaw.us

 9 Oren S. Giskan * Pro Hac Vice Pending
     GISKAN SOLOTAROFF & ANDERSON LLP
10 90 Broad Street, 10th Floor
     New York, New York 10004
11 Phone: (212) 847-8315
     E-mail: ogiskan@gslawny.com
12
     Attorneys for Plaintiffs
13
                            UNITED STATES DISTRICT COURT
14
                         NORTHERN DISTRICT OF CALIFORNIA
15

16    SA MUSIC, LLC, WILLIAM KOLBERT,
      AS TRUSTEE OF THE HAROLD ARLEN
17    TRUST, RAY HENDERSON MUSIC CO.
      INC., FOUR JAY MUSIC COMPANY, and
18    JULIA RIVA,
                                                                COMPLAINT FOR
19                                       Plaintiffs,            COPYRIGHT
                                                                INFRINGEMENT
20                              v.
                                                                JURY DEMAND
21    GOOGLE. LLC,
      PICKWICK INTERNATIONAL LIMITED,
22    PICKWICK GROUP LIMITED,
      PICKWICK AUSTRALIA PTY LTD., and
23    MASTERCORP PTY. LTD.,
24                                       Defendants.
25

26                                   Basis for Jurisdiction

27         1.     The Court has jurisdiction over the subject matter of this action against

28 all Defendants pursuant to 28 U.S.C. § 1338(a) because this is an action for copyright
                                                  1
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 2 of 27




 1 infringement arising under the Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115,

 2 501, 602 et seq.

 3                                        Introduction
 4        2.    Plaintiffs are the legal and/or beneficial copyright owners of musical
 5 works authored by Harold Arlen one of the premier composers of American music.

 6        3.    Harold Arlen wrote or co-wrote some of the most popular modern songs,
 7 including Over the Rainbow from The Wizard of Oz and many other seminal works

 8 in the American songbook, including I’ve Got the World on a String, Stormy Weather,

 9 The Devil and the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind

10 and It’s Only A Paper Moon.

11        4.    Ray Henderson wrote or co-wrote some of the most popular modern
12 songs, including many seminal works in the American songbook, including Bye Bye

13 Blackbird, Has Anybody Seen My Girl? (a/k/a "Five Foot Two, Eyes of Blue"), I'm

14 Sitting on Top of the World, Life Is Just a Bowl of Cherries, Varsity Drag, The Best

15 Things in Life Are Free, Button Up Your Overcoat and Animal Crackers in My Soup.

16        5.    Harry Warren wrote over 800 songs, including At Last, Chattanooga
17 Choo Choo, I Only Have Eyes for You, You Must Have Been a Beautiful Baby, Jeepers

18 Creepers, The Gold Diggers' Song (We're in the Money), Lullaby of Broadway, You'll

19 Never Know, On the Atchison, Topeka and the Santa Fe, That's Amore, Nagasaki,

20 There Will Never Be Another You, and The More I See You.

21        6.    The Composition Chart annexed as Exhibit A provides a list of Plaintiffs’
22 copyrighted compositions at issue in this case (the “Subject Compositions”).

23        7.    The works of Arlen, Henderson, and Warren have been recorded by the
24 most prominent jazz and popular artists of all time, including Art Tatum, Art Blakey,

25 Benny Goodman, Billie Holliday, Buddy Rich, Cab Calloway, Charlie Parker, Count

26 Basie, Dean Martin, Dizzy Gillespie, Duke Ellington, Ella Fitzgerald, Etta James,

27 Frank Sinatra, Fred Astaire, John Coltrane, Judy Garland, Lena Horne, Louis

28
                                                 2
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 3 of 27




 1 Armstrong, Miles Davis, Quincy Jones, Ray Charles, and Sarah Vaughan to name

 2 only a few. These monumental works of art are, quite literally, national treasures.

 3        8.     These and other recordings of Plaintiffs’ copyrighted musical works
 4 have been pirated by the Defendants in this case. Defendants are all players in the

 5 digital music business that participate in, and jointly profit from, making digital

 6 phonorecord deliveries (i.e., downloads) of pirated recordings of the Subject

 7 Compositions.

 8        9.     Digital phonorecord deliveries of musical recordings constitute a
 9 reproduction and distribution of the musical work embodied in the digital recording

10 and require a license from the copyright owner of the musical composition, sometimes

11 referred to as a “mechanical license.”

12        10.    Defendants have failed to obtain any license that would authorize them
13 to reproduce, distribute, or sell the recordings of the Subject Compositions identified

14 on Exhibits B-D and, as a result, Defendants have infringed Plaintiffs’ exclusive rights

15 of reproduction and distribution of the Subject Compositions, under 17 U.S.C. §§

16 106(1) and 106(3).

17        11.    Further, the activity of making digital phonorecord deliveries of pirated
18 recordings of the Subject Compositions does not qualify for a compulsory license or

19 as a covered activity under Section 115 of the Copyright Act.

20        12.    A list of the pirated recordings of the Subject Compositions that
21 Defendants have reproduced and distributed without authorization, including by

22 making digital phonorecord deliveries, thus far identified, is set forth in the

23 Infringement Chart annexed as Exhibits B-D.

24        13.    All the recordings identified on Exhibits B-D are pirated. Plaintiffs have
25 thus far identified over 900 pirated recordings of the Subject Compositions that have

26 been separately reproduced and distributed as digital phonorecord deliveries by

27 Defendants in the Google digital music store as set forth in the Infringement Chart

28
                                                 3
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 4 of 27




 1 annexed as Exhibits B-D. Defendants have infringed these works in a concerted and

 2 distinct distribution chain.

 3                         Defendants’ Piracy is Massive and Flagrant
 4        14.    Google Play sold pirated recordings, provided by Pickwick, of virtually
 5 every well-known recording artist from the 1930s through the 1960s, including Frank

 6 Sinatra, Ella Fitzgerald, Miles Davis, Louis Armstrong, Billie Holiday, Mel Tormé,

 7 Ray Charles, Lena Horne, and Judy Garland.

 8        15.    The scope and flagrant nature of Defendants’ piracy cannot be
 9 understated. It is obvious that the recordings listed in Exhibits B-D are pirated by

10 virtue of the scope of the Pickwick catalog and the replication of the original album

11 artwork while removing the original label logos.

12        16.    Album cover art has been an essential part of the packaging and
13 marketing and labels have taken great care to create album artwork commensurate

14 with the music it accompanied. Not so with Pickwick, which steals the album art and

15 music wholesale for its bootlegged album, except for the removal of the logo of the

16 issuing record label:

17

18

19

20

21
          Columbia Release         Vogue Release            RCA Release                 Decca Release
22

23

24

25

26

27          Pickwick                 Pickwick                 Pickwick                   Pickwick

28
                                                     4
                       COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 5 of 27




 1
             17.   In 1958 Lion Records released Lena Horne’s album, I Feel Smoochie,
 2
     which included her acclaimed version of Come Rain Or Come Shine. Defendants
 3
     copied the album wholesale, including the artwork, and offered it for sale on Google
 4
     Play:
 5

 6

 7

 8

 9

10

11

12

13                    Lion Records 1958                              Cool Note

14
             18.   In 1957, Verve released the album Buddy Rich Just Sings which
15
     included Rich’s recordings of two Arlen songs, Between The Devil And The Deep
16
     Blue Sea and It’s Only A Paper Moon. Defendants copied the recordings and the
17
     artwork, removed the Verve logo, and offered it for sale on Google Play:
18

19

20

21

22

23

24

25
                          Verve (1957)                         Hallmark (2010
26

27

28
                                                   5
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 6 of 27




 1         19.    In 1961, Pearl Bailey recorded a dozen Arlen compositions for Roulette
 2 on the album, Pearl Bailey Sings The Songs She Loves By Her Favorite Composer

 3 Harold Arlen. Defendants copied the album wholesale, including the artwork, and

 4 offered it for sale on Google Play, minus the Roulette logo:

 5

 6

 7

 8

 9

10

11

12
                       Roulette (1961)                          Hallmark (2011)
13
           20.    All of this should have made it obvious to Google that Pickwick is
14
     operating a huge music piracy operation. Google had actual knowledge of, and/or
15
     willfully chose to ignore, the evidence of piracy and participated in the infringement
16
     on a massive scale.
17
           21.    To put this case in context, in 2007, Jammie Thomas-Rasset, a single
18
     mother of four in Brainerd, Minnesota, was found liable, after three separate jury
19
     trials, for copyright infringement for using file sharing software that enabled the
20
     unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls
21
     and Def Leppard, among others. The juries awarded statutory damages in all three
22
     trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals
23
     ultimately affirmed statutory damages in the amount of $9,250 for each infringed
24
     recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy as
25
     she had “no other option.”
26
           22.    In 2009, Joel Tenenbaum, a Massachusetts college student, who also
27
     used file-sharing software that permitted others to download 30 recordings by Limp
28
                                                  6
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 7 of 27




 1 Bizkit and Blink-182, was found liable and the jury awarded statutory damages of

 2 $22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum

 3 to file for Chapter 7 bankruptcy.

 4        23.    Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged
 5 to have sold their infringing recordings or profited from their conduct, Defendants in

 6 this case have engaged in massive music piracy operation for the purpose of

 7 generating profits from their sales of pirated recordings and by other means.

 8        24.    The copyright infringement operation detailed in this Complaint is only
 9 the latest in a long line of piracy schemes that have plagued composers, publishers,

10 and record labels since the inception of the music industry over 100 years ago, when

11 the perforated rolls used by player pianos to perform musical works were pirated. See

12 Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).

13        25.    As the technology employed by the music industry to reproduce musical
14 works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and

15 1970s, organized criminal enterprises engaged in record and tape piracy operations

16 on a scale that is dwarfed by the infringing conduct explained herein. Like the

17 Defendants in this case, the “tape pirates” and “record pirates” of years past

18 unlawfully duplicated popular pre-existing recordings, and then claimed their liability

19 was limited by the compulsory license provision of the 1909 Copyright Act, § 1(e).

20        26.    The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th Cir.
21 1972) settled the issue as to whether tape pirates could limit their liability for piracy

22 under the compulsory license provision of the 1909 Copyright Act. In Duchess, the

23 defendant tape pirate engaged in the same conduct identified in this Complaint, and

24 claimed her conduct was lawful because the compulsory license provision of the

25 Copyright Act authorized the reproduction and distribution of the musical works

26 embodied on the recordings she pirated. The Ninth Circuit rejected the argument,

27 stating, “She may not continue her piracy under the flag of compulsory licensing.”

28
                                                  7
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
           Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 8 of 27




 1 The Duchess court concluded that the tape pirates’ activity was ineligible for a

 2 compulsory license and that reproduction of a musical composition on a pirated

 3 recording infringed the copyright in the composition, even when a compulsory license

 4 was claimed. 1

 5          27.    The holding in Duchess was codified when the Copyright Act was
 6 revised in 1976. The statutory bar against compulsory licensing of pirated recordings

 7 continues in the recent amendments to Section 115 of the Copyright Act, which

 8 provides that reproduction and distribution of pirated sound recordings is not a

 9 covered activity under Section 115 and is ineligible for a compulsory license.

10          28.    Defendants are nothing more than modern tape pirates and their conduct
11 constitutes willful copyright infringement of the Subject Compositions in violation of

12 the United States Copyright Act [17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.] (the

13 “Copyright Act”).

14                                          SA Music, LLC
15          29.    Plaintiff SA Music, LLC is a Nevada limited liability company and Sam
16 Arlen is the sole member of the company.

17                                     The Harold Arlen Trust
18          30.    Plaintiff William Kolbert is the Trustee of the Harold Arlen Trust (the
19 “Harold Arlen Trust”), a trust created by Harold Arlen in his will.

20                                 Ray Henderson Music Co. Inc.
21          31.    Plaintiff Ray Henderson Music Co. Inc. is a Delaware corporation with
22 a principal place of business in Maryland.

23
            1
24             The criminal conduct of “tape pirates” became a priority of the Attorney General of the
     United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
25   reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
     pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
26   F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day.
     See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months
27   in prison and ordered to be removed from the United States for selling bootleg copies of music CDs
28   at a Florida flea market, as a crime involving moral turpitude).

                                                     8
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 9 of 27




 1                               Four Jays Music Company
 2        32.    Plaintiff Four Jays Music Company is a California corporation with a
 3 principal place of business at 421 E. 6th St. in Los Angeles, California.

 4                                         Julia Riva
 5        33.    Plaintiff Julia Riva is Harry Warren’s granddaughter and the President
 6 of Four Jays Music Company. Julia Riva is a resident of Los Angeles, California.

 7                                           Google
 8        34.    Defendant Google LLC (“Google”) is a limited liability company
 9 organized under the laws of the State of Delaware with a place of business at 1600

10 Amphitheatre Parkway, Mountain View, California.

11        35.    Google has owned and operated a digital music store under various
12 names since 2011, including “Google Music” at launch, and currently, “Google Play”,

13 all selling permanent downloads. Google Play currently has a catalog of over 40

14 million tracks for sale as permanent downloads in the U.S.

15        36.    Google received all the recordings of the Subject Compositions
16 identified on Exhibits B-D from Pickwick (directly and/or through its distributor).

17 Google then reproduced, distributed and sold these pirated recordings of the Subject

18 Compositions on Google Play, without any license whatsoever, as permanent

19 downloads among other types of digital phonorecord deliveries identified herein.

20                                          Pickwick
21        37.    Upon information and belief, Defendant Pickwick Group Limited is a
22 business entity organized under the laws of the United Kingdom with a place of

23 business at Suite 1, Second Floor - Merritt House, Hill Avenue, Buckinghamshire,

24 UK.

25        38.    Upon information and belief, Defendant Pickwick International Limited
26 is a business entity organized under the laws of the United Kingdom with a place of

27

28
                                                 9
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 10 of 27




 1 business at Suite 1, Second Floor - Merritt House, Hill Avenue, Buckinghamshire,

 2 UK.

 3        39.    Upon information and belief, Defendant Pickwick Australia Pty Ltd is a
 4 business entity organized under the laws of Australia with a principal place of

 5 business at 35 Gosford Street, Mount Gravatt QLD 4122.

 6        40.    Upon information and belief, Defendant Mastercorp Pty. Ltd. is a
 7 business entity organized under the laws of Australia with a principal place of

 8 business at 35 Gosford Street, Mount Gravatt QLD 4122.

 9        41.    Defendants Pickwick Group Limited, Pickwick International Limited,
10 Pickwick Australia Pty Ltd, and Mastercorp Pty. Ltd. are united in interest and shall

11 be referred to, individually and collectively, as “Pickwick”.

12        42.    Upon information and belief, Pickwick, without any authority,
13 duplicated pre-existing recordings embodying the Subject Compositions identified

14 on Exhibits B-D, distributed them to Google for sale on Google Play without any

15 license, and unlawfully authorized Google’s making of digital phonorecord deliveries

16 on Google Play as specifically set forth in the annexed Exhibit B-D.

17        43.    Upon information and belief, Pickwick is simply taking recordings of the
18 Subject Compositions made by others without permission, duplicating and delivering

19 them to Google under various label names, including but not limited to Cool Note,

20 Foyer, Hallmark, Leverage, Mastercorp Pty. Ltd., P&R, Pickwick, Pickwick Group

21 Ltd., and Roots, and authorizing Google to sell reproductions of the pirated copies.

22                             Jurisdiction, Venue and Joinder
23        44.    This Court has personal jurisdiction over Defendants. Google has its
24 principal place of business in this district and all Defendants have purposefully

25 availed or directed their infringing activities in California.

26        45.    Further, Plaintiffs’ copyright infringement claims arise out of (a) the
27 reproduction and distribution of pirated recordings of the Subject Compositions listed

28
                                                 10
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
           Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 11 of 27




 1 in Exhibits B-D, occurring in the Northern District of California, directly by

 2 Defendants and/or at their purposeful direction and availment, including the sale of

 3 pirated recordings of Subject Compositions to Northern District of California

 4 residents; or (b) transactions consummated within Northern District of California

 5 between Pickwick and Google concerning reproduction, distribution and delivery of

 6 the pirated recordings of the Subject Compositions.

 7          46.   Pickwick (directly and/or through a distributor) intentionally directed
 8 and authorized Google to distribute the pirated recordings for sale through Google

 9 Play.

10          47.   Pickwick intentionally distributed and delivered the pirated recordings
11 of the Subject Compositions identified in Exhibits B-D to Google, directly and/or

12 through a distributor, and unlawfully authorized Google to reproduce these pirated

13 recordings of the Subject Compositions through Google Play and to sell permanent

14 downloads to California consumers.

15          48.   Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
16 and 1400(a) because Google has its principal place of business in this state. In

17 addition, Defendants are subject to personal jurisdiction in this Judicial District and

18 have committed unlawful acts of infringement in this Judicial District.

19          49.   Joinder of Pickwick and Google is proper under Fed. R. Civ. P. 20
20 because Defendants are jointly and severally liable as members of a distinct

21 distribution chain for the acts of copyright infringement identified herein.

22                                        Harold Arlen
23          50.   Harold Arlen (1905–1986) was a master composer and a highly regarded
24 contributor to the Great American Songbook. The son of a synagogue cantor, Arlen

25 was born in Buffalo, New York and emerged as one of the greatest American

26 composers and songwriters, writing extraordinarily complex melodies and harmonies

27 that remained accessible to a broad popular audience.

28
                                                 11
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 12 of 27




 1        51.    Early in his career, Arlen wrote songs for musicals, including the entire
 2 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40, Bloomer

 3 Girl, St. Louis Woman, Jamaica and Saratoga, among others.

 4        52.    Arlen was also active in Hollywood and composed the music for some
 5 of the greatest film musicals of all time, most notably all the music in the 1939 motion

 6 picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is Dead, We're

 7 Off To See The Wizard, and Over The Rainbow.

 8        53.    Over The Rainbow, performed by Judy Garland in the film, won the
 9 Academy Award for Best Original Song. The song is one of the most enduring

10 standards of the 20th century and was voted number one on the "Songs of the Century"

11 list compiled by the Recording Industry Association of America and the National

12 Endowment for the Arts. The American Film Institute also ranked Over The Rainbow

13 the greatest movie song of all time.

14        54.    Arlen successfully collaborated with the greatest Tin Pan Alley lyricists,
15 including “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin and Ted Koehler.

16        55.    Arlen’s partnership with Harburg extended over many decades. With
17 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a

18 successful revue, Life Begins at 8:40, which included lyric collaborations with his old

19 friend, Ira Gershwin, including Fun to Be Fooled, and You're A Builder Upper.

20        56.    Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
21 honored with its highest accolade, the Johnny Mercer Award, in 1982. In 1996, Arlen

22 was honored and memorialized by the U.S. Postal Service with his own stamp:

23

24

25

26

27

28
                                                12
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 13 of 27




 1                     SA Music LLC and the Harold Arlen Trust
 2        57.    Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
 3 Subject Compositions between 1989 and 2015, by termination notices that he, as sole

 4 statutory heir under Section 304 of the Copyright Act of 1976, served and filed with

 5 Copyright Office.

 6        58.    In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
 7 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along with

 8 all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC is the

 9 legal and/or beneficial owner of the U.S. copyright in certain of the Subject

10 Compositions as identified in Exhibit A, along with all accrued causes of action.

11        59.     Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
12 the Composition Chart annexed as Exhibit A by operation of will and through

13 termination notices served and filed by Harold Arlen during his lifetime with the U.S.

14 Copyright Office under Section 304 of the Copyright Act of 1976.

15        60.    Plaintiff Harold Arlen Trust is the legal owner of certain of the U.S.
16 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

17 all accrued causes of action.

18                                      Ray Henderson
19        61.    Ray Henderson (1896-1970) was born in Buffalo, New York and studied
20 piano and composition at the Chicago Conservatory where he cultivated a melodic

21 style that helped him write enduring American standards, such as Life Is Just A Bowl

22 of Cherries, Bye Bye Blackbird, and Five Foot Two Eyes Of Blue.

23        62.    Henderson was part of the most successful songwriting team of the late
24 1920s and 1930s, Henderson, Brown and DeSylva. The threesome created several

25 memorable hits from the era including It All Depends On You, Broken Hearted, and

26 If I Had A Talking Picture of You.

27

28
                                                13
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 14 of 27




 1         63.    Henderson contributed to several Broadway shows throughout his career
 2 including Manhattan Mary, George White’s Scandals, Good News, Hold Everything,

 3 Three Cheers, Follow Through, Flying High, Hot-Cha, Strike Me Pink, Ziegfeld

 4 Follies of 1943 and Say When. In 1956, Henderson’s songwriting life was the subject

 5 of a film called “The Best Things In Life Are Free” starring Gordon MacRae, Dan

 6 Dailey and Ernest Borgnine as the real-life songwriting team of Buddy DeSylva, Lew

 7 Brown and Ray Henderson.

 8

 9

10

11

12

13

14
           64.    Ray Henderson was among those selected for the inaugural induction
15
     into the Songwriters Hall of Fame in 1970.
16
                                 Ray Henderson Music Co. Inc.
17
           65.    Ray Henderson Music Co. Inc. is a Delaware corporation formed by Ray
18
     Henderson’s children. Ray Henderson Music Co. Inc. acquired the copyrights in the
19
     respective Subject Compositions by assignment from his children who acquired the
20
     copyrights by termination notices timely served and filed with U.S. Copyright Office
21
     under Section 304 of the Copyright Act of 1976.
22
           66.    Plaintiff Ray Henderson Music Co. Inc. is the legal owner of the U.S.
23
     copyright in certain of the Subject Compositions as identified in Exhibit A, along with
24
     all causes of action.
25
                                          Harry Warren
26
           67.    Harry Warren (1893-1981) has perhaps contributed more to the great
27
     American songbook than any other songwriter in history. Warren was born to Italian
28
                                                  14
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 15 of 27




 1 immigrant parents in Brooklyn, New York. After serving in the US Navy in World

 2 War I, Warren began writing songs.

 3         68.   In the years 1931 to 1945, Warren wrote more hit songs than Irving
 4 Berlin. He was nominated for the Academy Award for Best Song eleven times (more

 5 than Berlin, George Gershwin, Cole Porter or Richard Rodgers) and won three Oscars

 6 for composing Lullaby of Broadway, You'll Never Know, and On the Atchison, Topeka

 7 and the Santa Fe.

 8         69.   Warren wrote over 800 songs including Chattanooga Choo Choo, the
 9 first song to receive a gold record, presented by RCA Victor in 1942, for sales of 1.2

10 million copies. Over the course of his career, Warren wrote 81 top 10 hits, including

11 timeless classics such as At Last, I Only Have Eyes For You, That’s Amore, You Must

12 Have Been A Beautiful Baby, Jeepers Creepers, and The Gold Diggers’ Song (We’re

13 in the Money).

14

15

16

17

18

19

20

21
           70.   Warren was one of America's most prolific film composers, and his
22
     songs have been featured in over 300 films. Harry Warren was inducted into the
23
     Songwriters Hall of Fame in 1971.
24

25

26

27

28
                                                 15
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 16 of 27




 1                        Four Jays Music Company & Julia Riva
 2         71.   In 1955 Harry Warren formed the Four Jays Music Company, a
 3 California corporation, to own the copyrights in his musical works.

 4         72.   Four Jays Music Company acquired the copyrights in the respective
 5 Subject Compositions by assignment from Harry Warren and third party music

 6 publishers, as well as by assignment by Harry Warren’s wife, daughter, and

 7 grandchildren, who acquired the copyrights by termination notices timely served and

 8 filed with U.S. Copyright Office under Section 304 of the Copyright Act of 1976.

 9         73.   Plaintiff Four Jays Music Company is a legal owner of the U.S. copyright
10 in certain of the Subject Compositions as identified in Exhibit A, along with all

11 accrued causes of action.

12         74.   Julia Riva is a legal owner of the U.S. copyright in certain of the Subject
13 Compositions as identified in Exhibit A, along with all accrued causes of action, as a

14 result of termination notices filed and served on or after January 1, 1997.

15                                The Subject Compositions
16         75.   Plaintiffs are the owners of the musical compositions listed in the
17 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)

18 that are the subject of this action.

19         76.   The copyrights for all the Subject Compositions have been registered and
20 renewed with the U.S. Copyright Office, and each Subject Composition is the subject

21 of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the

22 copyright registration numbers for each of the Subject Compositions.

23         77.   Plaintiffs are the owner of a share in each of the Subject Compositions
24 in the percentages listed on Exhibit A.

25         78.   As discussed more fully below, the Defendants have infringed, and are
26 continuing to infringe, the copyright in each of the Subject Compositions by willfully

27 reproducing and distributing them without a license.

28
                                                 16
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 17 of 27




 1                                        Background
 2        79.    Before digital music distribution, recorded music was physically
 3 distributed through brick-and-mortar stores that were confined by the limitations of

 4 shelf space. Recording artists signed exclusive recording contracts with record labels

 5 in order to have their records pressed and distributed in national record stores.

 6        80.    It is hard to imagine that a person walking into Tower Records, off the
 7 street, with arms full of CDs and vinyl records and claiming to be the record label for

 8 Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that

 9 store sell their pirated copies directly next to the same albums released by legendary

10 record labels, Capitol, RCA and Columbia, and at a lower price.

11        81.    Yet, this exact practice occurs every day in the digital music business,
12 where there is unlimited digital shelf space (there are 40 million recordings available

13 on Google Play) and a complete willingness by the digital music stores like Google

14 to seek popular and iconic recordings from any source, legitimate or not, provided

15 they participate in sharing the proceeds.

16        82.    The iconic status of the pirated recordings of the Subject Compositions
17 at issue in this case cannot be overstated. Any list of the most popular singers and

18 musicians of any period between 1930 and 1970 would be replete with the artists who

19 have recorded Plaintiffs’ musical works, some of them multiple times.

20        83.    All the recordings on the Infringement Chart (Exhs. B-D) embodying the
21 Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital

22 phonorecord deliveries of these pirated copies were all made without authorization

23 from the copyright owners of the sound recordings or those who originally “fixed”

24 them as required by Section 115 (discussed below), and the copyright owners of the

25 Subject Compositions.

26        84.    Defendants all generate illicit revenue for themselves when these and
27 other pirated copies are sold or distributed.

28
                                                17
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 18 of 27




 1                                   The Pirated Recordings
 2        85.    All the recordings identified in Exhibits B-D are pirated. Defendants
 3 have taken recordings of the Subject Compositions – in which they hold no rights –

 4 and reproduced and distributed pirated copies of them to the public, for profit, without

 5 authorization.

 6        86.    Virtually all the recordings at issue in this case were originally made
 7 between 1930 and 1972.

 8        87.    Since Pickwick did not originally “fix” any of the relevant recordings,
 9 the only way for it to acquire the rights to duplicate and distribute them would be to

10 purchase or license rights in these recordings.

11        88.    Upon information and belief, Pickwick never acquired permission or the
12 rights to reproduce or distribute any of these recordings from any person who lawfully

13 fixed them or from the owner of the copyright in the sound recording. Pickwick is

14 simply taking previously released recordings and selling them as if they were the

15 rightful owner. Google is duplicating Pickwick’s pirated sound recordings of the

16 Subject Compositions and selling the pirated copies for profit.

17                  Defendants Have Infringed the Subject Compositions
18        89.    The Infringement Chart annexed as Exhibits B-D sets forth (1) each
19 pirated recording of the Subject Compositions within the Pickwick-Google

20 distribution chain thus far identified by Plaintiffs that these

21        90.    Each of the recordings identified in the Infringement Chart annexed as
22 Exhibits B-D embodies at lease one of the Subject Compositions.

23        91.    Defendants have reproduced, distributed, imported, and/or made the
24 recordings identified on Exhibits B-D available for digital phonorecord deliveries

25 through Google’s digital music.

26

27

28
                                                  18
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 19 of 27




 1         92.   Plaintiffs have not authorized any reproduction or distribution or
 2 importation of the recordings of the Subject Compositions identified on Exhibits B-

 3 D.

 4         93.   The various types of unauthorized reproductions, distributions, and/or
 5 digital phonorecord delivery configurations of each of the pirated recordings of the

 6 Subject Compositions made and/or authorized by Defendants are discussed briefly

 7 below.

 8                                   Permanent Downloads
 9        94.    Permanent download means a digital transmission of a sound recording
10 of a musical work in the form of a download, where such sound recording is accessible

11 for listening without restriction as to the amount of time or number of times it may be

12 accessed.

13        95.    Google has made available, reproduced, and distributed permanent
14 downloads of the recordings of the Subject Compositions listed on Exhibits B-D to

15 its customers.

16        96.    Google was unlawfully authorized and directed to do so by Pickwick
17 (directly and/or by its distributor).

18        97.    Reproducing or distributing permanent downloads of recordings of the
19 Subject Compositions require licenses from the copyright owners of the Subject

20 Compositions and all the Defendants failed to obtain such licenses for each entry on

21 the Infringement Chart at Exhibits B-D.

22         98.   The reproduction and distribution of permanent downloads of
23 recordings of the Subject Compositions by Google, and the authorization of this

24 activity by Pickwick, infringes Plaintiffs’ exclusive reproduction and distribution

25 rights under 17 U.S.C. § 106(1) and (3).

26

27

28
                                                 19
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 20 of 27




 1                                         Server Copies
 2         99.    Pickwick has, directly and/or though a distributor, delivered to Google a
 3 copy of each recording of the Subject Compositions identified on Exhibits B-D.

 4         100. Google has reproduced at least one copy of each recording of the Subject
 5 Compositions identified on Exhibits B-D on its servers.

 6         101. Google has made one copy of each recording of the Subject
 7 Compositions identified on Exhibits B-D available for sale as permanent downloads

 8 through Google Play.

 9         102. Google was unlawfully authorized and directed to do so by Pickwick
10 (directly and/or by its distributor).

11         103. Making server copies of any of the recordings embodying the Subject
12 Compositions identified on Exhibits B-D requires a license from the copyright owners

13 of the Subject Compositions.

14         104.   Defendants failed to obtain such licenses for each of the recordings
15 embodying the Subject Compositions identified on Exhibits B-D.

16         105. Google’s reproduction of server copies of pirated recordings of the
17 Subject Compositions for sale of permanent downloads through Google Play, and

18 authorization of this activity by Pickwick, as well the distribution of the server copies

19 of pirated recordings of Subject Composition to Google, by Pickwick, infringes

20 Plaintiffs’ exclusive reproduction and distribution rights under 17 U.S.C. § 106(1)

21 and (3).

22                                      Making Available
23         106. Defendants have made and continue to make available, or authorize
24 making available, permanent downloads of the recordings of the Subject

25 Compositions identified on Exhibits B-D to the public by delivering, uploading and/or

26 offering them as permanent downloads through Google Play.

27

28
                                                 20
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 21 of 27




 1        107. The Defendants’ making available recordings of the Subject
 2 Compositions identified on Exhibits B-D for permanent downloads, and authorization

 3 of this activity, by Pickwick, requires a license from the copyright owners of the

 4 Subject Compositions

 5        108. Google has made one copy of each recording of the Subject
 6 Compositions identified on Exhibits B-D available for sale as permanent downloads

 7 through Google Play.

 8        109. Google was unlawfully authorized and directed to do so by Pickwick
 9 (directly and/or by its distributor).

10        110. Defendants failed to obtain such licenses for each recording of the
11 Subject Compositions identified on Exhibits B-D and have thereby infringed

12 Plaintiffs’ exclusive distribution rights under 17 U.S.C. § 106(3) as a “deemed

13 distribution.” A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect

14 10, Inc. v. Microsoft.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).

15                                         Importation
16        111. Importation of phonorecords of a musical composition acquired outside
17 the U.S. requires authorization of the owner of the copyright of the musical

18 composition under Section 602 of the Copyright Act. Importation without the

19 authority of the owner of the copyright in that composition is an infringement of the

20 exclusive distribution rights under 17 U.S.C. § 106(3).

21        112. Defendants have engaged in the unauthorized importation of
22 phonorecords of the Subject Compositions, acquired outside the U.S., by digital

23 phonorecord deliveries, or other means.

24        113.    The Pickwick entities are all located in the United Kingdom or
25 Australia, outside the United States. Google and Pickwick (directly and/or through its

26 distributor) have engaged in the importation of phonorecords of each recording

27

28
                                                 21
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 22 of 27




 1 embodying the Subject Compositions listed on Exhibits B-D into the United States

 2 by digital phonorecord delivery, or other delivery of phonorecords.

 3        114. None of the Defendants obtained importation authorization from the U.S.
 4 copyright owners of the Subject Compositions.

 5        115. Defendants’ respective importations of phonorecords embodying the
 6 Subject Compositions identified on Exhibits B-D infringe Plaintiffs’ exclusive

 7 importation rights under 17 U.S.C. § 602 and distribution rights under 17 U.S.C. §

 8 106(3).

 9                                         Willfulness
10        116. The infringing conduct of the Defendants is willful. Pickwick knows that
11 it does not have authority to reproduce, distribute or for importation of the recordings

12 of the Subject Compositions listed on Exhibits B-D, or to authorize these actions by

13 Google. Pickwick has pirated thousands of recordings and sold them in the United

14 States through Google Play.

15        117. Further, Google has had knowledge of its infringing conduct and that of
16 Pickwick and has continued to work with Pickwick and make digital phonorecord

17 deliveries and other reproductions and distributions of the pirated recordings of the

18 Subject Compositions that Pickwick provided and/or were recklessly indifferent or

19 willfully blind to its own infringing conduct.

20        118. Google has willfully failed to employ adequate human resources,
21 screening mechanisms, or use of digital fingerprinting technology to detect

22 unlawfully duplicated recordings on Google Play that it routinely uses for other

23 services, for example, Google’s “scan and match” service and YouTube.

24        119. In addition to the recordings identified on Exhibits B-D, there are
25 believed to be many other pirated recordings of the Subject Compositions that

26 Defendants have reproduced and distributed without authorization that Plaintiffs have

27 not yet identified or that are no longer available on Google Play.

28
                                                22
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 23 of 27




 1        120. The infringement by Defendants of each Subject Composition on each
 2 pirated recording identified in the Infringement Chart at Exhibits B-D began as of the

 3 date of upload, receipt, delivery to and/or reproduction by Google of server copies of

 4 the pirated recordings of the Subject Compositions designated for reproduction and

 5 distribution by Pickwick through Google Play and continues to the present. The

 6 infringements identified in Exhibits B-D all occurred within three years of filing this

 7 Complaint.

 8        121. By their conduct described above, Defendants have infringed and are
 9 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17

10 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

11        122. As a direct and proximate result of Defendants’ infringement, Plaintiffs
12 are entitled to elect either an award of actual damages, including Defendants’ profits,

13 or statutory damages under 17 U.S.C. § 504(c).

14        123. Defendants’ infringement is and has been willful, intentional, purposeful
15 and with willful disregard of the rights of Plaintiffs. Anything less than maximum

16 statutory damage awards would encourage infringement, amount to a slap on the

17 wrist, and reward Defendants for their willful infringement on a grand scale.

18        124. Plaintiffs are also entitled to their costs, including reasonable attorneys’
19 fees, pursuant to 17 U.S.C. § 505.

20        125. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
21 injunction prohibiting Defendants from reproducing, distributing, making available,

22 importing and selling the pirated recordings of the Subject Compositions without

23 license or authorization in violation of the Copyright Act.

24

25

26

27

28
                                                23
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 24 of 27




 1              First Claim for Copyright Infringement by SA Music LLC
                and William Kolbert, as Trustee of the Harold Arlen Trust
 2
           126. Plaintiffs repeat each and every allegation of the Complaint.
 3
           127. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
 4
     Harlen Trust claim that Defendants Pickwick and Google have unlawfully
 5
     reproduced, distributed, made available, and imported unauthorized recordings
 6
     embodying the Subject Compositions including, but not limited to, those identified in
 7
     Exhibit B by the methods identified herein, and/or have unlawfully directed or
 8
     authorized this activity.
 9
           128. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
10
     Subject Compositions in violation of the Copyright Act.
11

12                        Second Claim for Copyright Infringement
                             by Ray Henderson Music Co., Inc.
13

14         129. Plaintiffs repeat each and every allegation of the Complaint.

15         130. Plaintiff Ray Henderson Music Co., Inc. claims that Defendants

16 Pickwick and Google have unlawfully reproduced, distributed, made available, and

17 imported unauthorized recordings embodying the Subject Compositions including,

18 but not limited to, those identified in Exhibit C by the methods identified herein,

19 and/or have unlawfully directed or authorized this activity.

20         131. Defendants have thereby willfully infringed Plaintiff’s copyrights in the

21 Subject Compositions in violation of the Copyright Act.

22                        Third Claim for Copyright Infringement
                        by Four Jays Music Company and Julia Riva
23

24         132. Plaintiffs repeat each and every allegation of the Complaint.
25         133. Plaintiffs Four Jays Music Company and Julia Riva claim that
26 Defendants Pickwick and Google have unlawfully reproduced, distributed, made

27 available and imported unauthorized recordings embodying the Subject Compositions

28
                                                  24
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 25 of 27




 1 including, but not limited to, those identified in Exhibit D by the methods identified

 2 herein, and/or have unlawfully directed or authorized this activity.

 3        134. Defendants have thereby willfully infringed Plaintiff’s copyrights in the
 4 Subject Compositions in violation of the Copyright Act.

 5                                     Prayer for Relief
 6        WHEREFORE, Plaintiffs respectfully request that judgment be entered against
 7 Defendants, jointly and severally, as follows:

 8        1.     A declaration that Defendants have infringed Plaintiffs’ copyrights in the
 9               Subject Compositions in violation of the Copyright Act;
10        2.     A declaration that each of Defendants’ infringements was willful;
11        3.     At Plaintiffs’ election, an award of Plaintiffs’ actual damages, including
12               Defendants’ profits, or a separate award of statutory damages in amounts
13               to be determined by the jury for all infringements involved in the action,
14               with respect to any one work, for which any one infringer is liable
15               individually, or for which any two or more infringers are liable jointly
16               and severally;
17        4.     A permanent injunction barring the Defendants from continued
18               infringement of Plaintiffs’ copyrights in the Subject Compositions
19               pursuant to 17 U.S.C. § 502; and
20        5.     Reasonable attorneys’ fees and costs of this action, statutory pre-
21               judgment interest, and such other relief as this Court may deem just and
22               proper.
23

24

25

26

27

28
                                                25
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
       Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 26 of 27




 1 Dated:     New York, New York
              April 20, 2020
 2
                                   Respectfully submitted,
 3

 4                         By:      /s/ Allen Hyman
                                   Allen Hyman (California State Bar No. 73371)
 5                                 LAW OFFICES OF ALLEN HYMAN
                                   10737 Riverside Drive
 6                                 North Hollywood, CA 91602
                                   Phone: (818) 763-6289
 7                                 E-mail: lawoffah@aol.com
 8                                 Matthew F. Schwartz (Pro Hac Vice Pending)
                                   Brian S. Levenson (Pro Hac Vice Pending)
 9                                 SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                   134 West 29th Street, Suite 1001
10                                 New York, New York 10001
                                   Phone: (212) 714-1200
11                                 E-mail: mschwartz@splaw.us
                                   E-mail: blevenson@splaw.us
12
                                   Oren S. Giskan (Pro Hac Vice Pending)
13                                 GISKAN SOLOTAROFF & ANDERSON LLP
                                   90 Broad Street, 10th Floor
14                                 New York, New York 10004
                                   Phone: (212) 847-8315
15                                 E-mail: ogiskan@gslawny.com
16                                 Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
                                             26
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 3:20-cv-02720 Document 1 Filed 04/20/20 Page 27 of 27




 1                                      JURY DEMAND
 2        Pursuant to Fed. R. Civ. P. 38(b), Local Civil Rule 38, and otherwise, Plaintiffs
 3 respectfully demand a trial by jury on all issues so triable.

 4
     Dated:      New York, New York
 5               April 20, 2020
 6                                     Respectfully submitted,
 7
                               By:      /s/ Allen Hyman
 8                                     Allen Hyman (California State Bar No. 73371)
                                       LAW OFFICES OF ALLEN HYMAN
 9                                     10737 Riverside Drive
                                       North Hollywood, CA 91602
10                                     Phone: (818) 763-6289
                                       E-mail: lawoffah@aol.com
11
                                       Matthew F. Schwartz (Pro Hac Vice Pending)
12                                     Brian S. Levenson (Pro Hac Vice Pending)
                                       SCHWARTZ, PONTERIO & LEVENSON, PLLC
13                                     134 West 29th Street, Suite 1001
                                       New York, New York 10001
14                                     Phone: (212) 714-1200
                                       E-mail: mschwartz@splaw.us
15                                     E-mail: blevenson@splaw.us
16                                     Oren S. Giskan (Pro Hac Vice Pending)
                                       GISKAN SOLOTAROFF & ANDERSON LLP
17                                     90 Broad Street, 10th Floor
                                       New York, New York 10004
18                                     Phone: (212) 847-8315
                                       E-mail: ogiskan@gslawny.com
19
                                       Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
                                                 27
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
